Citation Nr: 0729552	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-27 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a pulmonary 
disability, to include bronchitis and asthma.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as due to an in-service 
personal assault.

7. Entitlement to service connection for a psychiatric 
disability, other than PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board observes that the veteran perfected appeals for the 
issues of entitlement to service connection for hypertension, 
a low back disability, a bilateral foot disability, and a 
thoracic spine disability.  However, the veteran, in a signed 
document dated in September 2006, withdrew the issues.  
Therefore, the Board does not have jurisdiction over those 
issues.  As such, the issues available for appellate review 
are those found on the coversheet of this decision. 

The issues of entitlement to service connection for a left 
knee disability and PTSD, to include as due to in-service 
personal assault are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that a current right knee disability, to include 
arthritis, is causally related to service.

2.  The competent clinical evidence of record does not 
demonstrate that a current pulmonary disability, to include 
bronchitis and asthma, is causally related to service.

3.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

4.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

5. The competent clinical evidence of record does not 
demonstrate that a current psychiatric disability, not 
including PTSD, is causally related to service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in, or aggravated 
by, active service, nor may arthritis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).
 
2.  A pulmonary disability, to include bronchitis and asthma, 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

5.  A psychiatric disability, other than PTSD, was not 
incurred in or aggravated by active service, and a psychosis 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of May 2002 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence and provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

It is unclear from the record whether in the May 2002 VCAA 
notice letter the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure of the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, the veteran has been notified of the need 
to provide such evidence.  In this regard, the AOJ letters 
noted above informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis, psychosis, sensorineural 
hearing loss, or tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007)
Legal Analysis

1.  Right Knee

The veteran asserts that service connection is warranted for 
his right knee disability.  In this regard, in order to 
establish service connection on a nonpresumptive direct 
incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  Although, the record reflects that the veteran 
currently has a right knee disability that has been diagnosed 
as arthritis, his service medical records do not reflect that 
he ever complained of, or was diagnosed with, a right knee 
disability, to include joint pain or arthritis while in 
service.  Further, no competent clinical opinion of record 
establishes that the veteran's current right knee arthritis, 
initially demonstrated years after service, is etiologically 
related to any incident of service.  Thus, the Board finds 
that the evidence of record does not establish that the 
veteran is entitled to a grant of service connection on a 
nonpresumptive direct incurrence basis for his current right 
knee disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical evidence consistent 
with right knee arthritis was in 1993, which was 
approximately 25 years after his December 1968 separation 
from service.  Arthritis of the right knee was later 
confirmed by X-ray examination in February 1997.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current right knee arthritis.

In conclusion, although the veteran asserts that his current 
right knee disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has a chronic right knee 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disability.

2.  Pulmonary Disability

The veteran asserts that service connection is warranted for 
pulmonary disability, to include bronchitis, asthma, or a 
lung disability.  Post-service treatment records demonstrate 
that the veteran sought treatment for bronchitis in 2001 and 
2002.  According to the veteran, he was exposed to diesel 
fumes while serving in Germany and that he began getting 
bronchitis while in service.  (September 2006 Travel Board 
Hearing Transcript (Tr.) at page (pg.) 36.)  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran ever 
complained of, or was treated for bronchitis or any other 
pulmonary disability.  Indeed, on a September 1968 report of 
medical history provided in conjunction with the veteran's 
separation examination, the veteran denied a history of 
asthma, shortness of breath, pain or pressure in the chest, 
or a chronic cough.  Moreover, on the corresponding report of 
medical examination, the examiner reported that the veteran's 
lungs and chest were normal.  Further, no competent clinical 
evidence of record establishes that the veteran's current 
pulmonary disability is etiologically related to any incident 
of service. 

Therefore, in the absence of any medical evidence that the 
veteran's current pulmonary disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a pulmonary disability in 
2001, years after his discharge from service, to be too 
remote from service to be reasonably related to service.  
Such a lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In conclusion, although the veteran asserts that his current 
pulmonary disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has a chronic pulmonary 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a pulmonary disability.

3.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record establishes 
that current hearing loss "disability" for VA purposes has 
been demonstrated subsequent to service, on VA audiometric 
examination in February 2003, which reflects pure tone 
thresholds of 40 decibels and above in each ear.

The veteran's June 1966 pre-induction examination report 
indicates that on audiometric evaluation, the veteran had the 
following pure tone thresholds, in decibels (as converted 
from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10

10
LEFT
25
25
10

20

The Board notes that the 25 decibel auditory threshold on the 
right and left side are considered impaired hearing.  Normal 
hearing is from 0 to 20 decibels, and higher levels indicated 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
157 (1993).  As such, the veteran is not entitled to the 
presumption of soundness on induction as to hearing ability.

Nonetheless, although the Board observes that the veteran 
indeed had bilateral ear impaired hearing on his entrance 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  
The service medical records are negative for any complaints 
or findings relative to hearing loss.  Further, his September 
1968 separation examination reflects the following pure tone 
thresholds, in decibels:


500
1000
2000
3000
4000
RIGHT
-5
-10
0
5
15
LEFT
5
0
5
15
15

Such auditory thresholds, when compared to the findings on 
his June 1966 induction examination report reflects that his 
overall hearing improved.

Moreover, the Board observes that the first demonstration by 
the record of bilateral ear hearing loss "disability" for 
VA purposes was on audiological evaluation in February 2003, 
many years after the veteran's 1968 discharge from service.  

The Board notes that, although bilateral hearing loss 
"disability" for VA purposes was not demonstrated in 
service, and was initially clinically demonstrated in 2003, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d) and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss disability for VA 
purposes is related to service.  Also, under 38 U.S.C.A. 
§ 1154 (a) (West 2002), the VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
in service due to exposure to artillery fire.  The veteran's 
DA Form 20 reflects that his military occupational 
specialties included that of a light weapons infantryman.  
Such form, under Section 29 for Qualification in Arms, also 
indicates that the veteran qualified in the following 
weapons:  M-14, M-14 E2, and M-60.  Therefore, the Board 
finds that it would have been consistent with the 
circumstances of the veteran's service to have been exposed 
to noise trauma in service.  As such, the Board concedes that 
the veteran was exposed to noise trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, no decrease in hearing ability was 
demonstrated in service when the separation examination 
audiometric findings are compared with the entrance 
examination audiometric findings.  Moreover, bilateral 
hearing loss disability for VA purposes was initially 
demonstrated years after service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that in February 
2003, a VA examiner, after a review of the veteran's claims 
file and an examination, opined that it was not likely that 
that the veteran's current bilateral hearing loss disability 
was related to service because his hearing was normal when he 
left service in 1968.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the veteran is 
not entitled to a grant of service connection on a direct 
incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, as discussed above, no objective evidence of 
record demonstrates that the veteran's bilateral 
sensorineural hearing loss disability manifested itself to a 
compensable degree within one year of his 1968 separation 
from service.  The record reflects that the first reported 
clinical diagnosis of bilateral hearing loss "disability" 
for VA purposes was in 2003, many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current bilateral 
sensorineural hearing loss disability.

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the February 2003 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current bilateral hearing loss 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

4.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct incurrence basis, the 
Board again acknowledges that the veteran was exposed to 
noise trauma while in service.  However, the veteran's 
service medical records are silent for complaints of, or 
treatment for, tinnitus.  The record establishes that the 
first documented complaint of tinnitus was in 2003, many 
years after the veteran's separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the February 2003 VA examination reported that 
the veteran's tinnitus "may be service-connected given his 
report that it began while he was in the service."  However, 
the Board finds that such opinion is not probative, competent 
clinical evidence because it is speculative and the 
examiner's basis for such was opinion was apparently only a 
history provided to him by the veteran.  In this regard, the 
Court has held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Court has also held 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2003, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.

5.  Psychiatric Disability, other than PTSD

The veteran asserts that service connection is warranted for 
a psychiatric disability, other than PTSD.  Although, the 
record reflects that since 1993, the veteran has sought 
treatment of a pyschiatric disability that has been diagnosed 
as depression and generalized anxiety disorder, his service 
medical records do not reflect that he ever complained of, or 
was diagnosed with, a psychiatric disability while in 
service.  Indeed, on a Report of Medical History taken in 
conjunction with his September 1968 separation examination, 
the veteran denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  Additionally, on the 
corresponding Report of Medical Examination, the examiner 
reported that the veteran was psychiatrically normal. 
Further, no competent clinical opinion of record establishes 
that the veteran's current psychiatric disability, initially 
demonstrated years after service, is etiologically related to 
any incident of service.  Thus, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to a grant of service connection on a nonpresumptive 
direct incurrence basis for his current psychiatric 
disability.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
of record that establishes that psychosis was demonstrated 
within one year of separation from service or that the 
veteran, in fact, has a current psychosis.  Thus, the Board 
concludes that the veteran is also not entitled to a grant of 
service connection for a psychiatric disability, not 
including PTSD, on a presumptive basis.

In conclusion, although the veteran asserts that he has 
current psychiatric disability, other than PTSD, that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has a 
current pyschiatric disability, not including PTSD, that is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, other than PTSD. 

ORDER

1.  Entitlement to service connection for a right knee 
disability is denied.

2.  Entitlement to service connection for a pulmonary 
disability, to include bronchitis, asthma, or a lung 
disability, is denied.

3.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

4.  Entitlement to service connection for tinnitus is denied.

5.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The record reflects that the veteran has a current left knee 
disability that has been diagnosed as arthritis.  His service 
medical records also reflect that he injured his left knee in 
January 1967.  He continued to seek treatment for his knee 
until July 1967.  However, despite evidence of an in-service 
left knee injury and a current left knee disability, the 
record does not reflect that the veteran has been afforded a 
VA examination to determine the nature and etiology of his 
current left knee disability.  The Board finds that such 
would useful in the adjudication of the veteran's claim.

A review of the record reflects that the veteran's claim for 
entitlement to service connection for PTSD may also be 
construed to include service connection for PTSD due to 
personal assault.  (Tr. at pgs. 25-27.)  However, the record 
does not reflect that the veteran's claim has been developed 
or adjudicated under the provisions of 38 C.F.R. 
§ 3.304(f)(3) (2007)(for PTSD claims based on in-service 
personal assaults).  Therefore, the Board concludes, that it 
must be determined whether the alleged assault in service, is 
verified by the record.  The Board also notes that the record 
does not reflect that the veteran has been provided a 
stressor development letter or notice of the alternate 
sources of evidence that may be utilized for verification of 
personal assaults, as contained in 38 C.F.R. § 3.304 (f)(3) 
(2007), as required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter as to the 
issues that are the subject of this 
remand, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) and any 
other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  The veteran must be apprised that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

Advise the veteran that, based on the 
available information, his claim for 
service connection for PTSD may be 
construed to include PTSD, due to 
personal assault.  The RO must advise 
the veteran of alternate sources of 
evidence for verification of personal 
assaults, as contained in 38 C.F.R. 
§ 3.304(f)(3)(2007) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, Par. 5.14d.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his PTSD and left knee 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors.

4.  If an in-service stressor is deemed 
verified by VA, the veteran should be 
scheduled for a complete and thorough VA 
PTSD examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

If, after the foregoing development has 
been accomplished, the RO has deemed the 
veteran's reported stressors to have been 
verified, the psychiatrist must express 
an opinion as to whether the veteran 
meets the criteria for PTSD contained in 
DSM- IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor reported by the veteran and 
deemed by VA as having occurred during 
the veteran's active service.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The veteran should also be 
afforded a VA examination by the 
appropriate specialist to determine 
the nature and etiology of his current 
left knee disability.  The examiner 
should be requested to furnish an 
opinion concerning whether it is at 
least as likely as not that the 
veteran has a left knee disability 
that is related to service, to include 
any documented left knee conditions 
reported in service.

All necessary tests should be 
performed.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

6.   Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


